DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 18, 2020. Claims 1 and 5 are amended.
The applicant contends that the cited prior art does not address the new material specifying, as one example, that the modules of the first group set share a “mass flow controller excluding the automatic pressure control valve.” Applicant also notes that Tanifuji only provides a single gas supply source and exhaust device each, rendering the device incapable of providing a given facility for each group of the group set (p. 7).
In response, the examiner believes discrepancies in the syntax of several, critical limitations – fully elaborated under the 112 rejections, below – has obscured the spirit of Applicant’s invention. For instance, claim 1 recites only one MFC – logically, this means that every module must couple to the same MFC. However, said language negates a signal aspect of Applicant’s invention: at least two groups within each group set, whereby one group couples to a first MFC (81a) and the second group couples to a second MFC (81b) (Fig. 6). Further, the chosen claim language also fails to codify the “staggered” arrangement amongst the facilities, i.e., each facility couples to a unique permutation of modules. Presently, the claim set embodies none of these concepts and does not appear to meaningfully narrow the limitations relative to the scope of the previous claim set. The prior art rejections, then, are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The fourth paragraph of claim 1 has been amended to specify that a single mass flow controller couples to each group within the first group set – “the mass flow controller is provided for each group of the first group set.” However, as shown by Figure 6, if the first group set corresponds to the gas supply facility, then the two groups clearly couple to different mass flow controllers. In other words, rather than a single MFC coupled to both groups, as is presently claimed, the original disclosure only contemplates an embodiment in which there is a dedicated MFC for each group within the group set. (For thoroughness, the first group couples to gas box 81a and is constituted by 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The fourth paragraph of claim 1 specifies that the relevant processing modules “share the mass flow controller excluding the automatic pressure control valve.” Similarly, the fifth paragraph states that the modules of the second group set “share the automatic pressure control valve excluding the mass flow controller.” This syntax is simply not legible, nor grammatical. From what are the relevant entities “excluded”? Read literally, it would seem that, in the first instance, the APC is excluded from the requirements pertaining to the MFC, and vice-versa in the second instance. However, since it was never assumed that the APC would be subject to the same conditions as the MFC, the contested limitation appears redundant vis-à-vis the Office’s outstanding interpretation of the claim and does not alter the standing of the present rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanifuji et al., WO 2016/185984, wherein US 2018/0130681 is relied upon for purposes of this Office letter, in view of Yamagishi et al,. US 2002/0036065.
Claim 1: Tanifuji discloses a substrate processing apparatus comprising four vacuum processing modules (22), each provided with a vacuum container (Fig. 3). The system’s auxiliary facility group includes a gas supply source (40) and an exhaust device (41), which respectively correspond to the claimed mass flow controller and automatic pressure control valve. 
As these facilities couple to all four modules, the permutation of the first and second group sets can be circumscribed arbitrarily. For instance, the first group set, corresponding to the gas supply source facility, can be taken to include a first group comprising modules 22-1 and 22-2, and a second group comprising modules 22-3 and 22-4. The second group set, 
As noted above, Tanifuji does not explicitly teach an MFC or an APC valve. In supplementation, Yamagishi discloses an analogous processing apparatus and avails both an APC valve to regulate evacuation and an MFC to regulate fluid provision [0069]. It would have been obvious to integrate these two mechanisms within Tanifuji’s exhaust device and gas supply source, respectively, to promote the predictable result of precisely regulating fluid flow from and to the processing modules. 
Lastly, regarding the new material specifying that the first group set “share the mass flow controller excluding the automatic pressure control valve,” and that the second group set “share the automatic pressure control valve excluding the mass flow controller,” the examiner understands the “excluding” term to signify that the sharing limitation does not apply. However, as Figure 7 of Yamagishi evidences, dedicated MFC and APC valves, corresponding to individual processing modules, are known in the art.
Claim 2: Tanifuji provides an atmospheric substrate conveyance section (12) including a first substrate conveyance mechanism (13) comprising multiple wafer holding tiers (Fig. 1). Further, a load lock module (21) is disposed between each processing module and the conveyance section (Fig. 2). A second conveyance mechanism (211) is situated within the load lock [0036]. Although the configuration of this second mechanism is unclear, it would have been obvious to structure the device in accordance with the articulated arm (13) already disclosed by Tanifuji.
Claim 3: As shown by Figure 4, Tanifuji’s processing units (22) are stacked in blocks. The delineation of the “common group” can be chosen arbitrarily.
Claim 4: As shown by Figure 1 of Tanifuji, the processing modules are situated adjacently on either side of the conveyance chamber.
Claim 5: Figure 6 of Tanifuji delineates a power supply (33) which couples to all four processing modules. The power supply may be taken as the “i-th” group set [0050]. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716